NO








NO. 12-10-00178-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
MICHAEL CAMPBELL,
APPELLANT                                                     '     APPEAL
FROM THE 7TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of jurisdiction.  Appellant was convicted of
possession of a controlled substance, and sentence was imposed on June 22,
2009.  
            Texas
Rule of Appellate Procedure 26.2 provides that an appeal is perfected when
notice of appeal is filed within thirty days after the day sentence is imposed
or suspended in open court unless a motion for new trial is timely filed.   Tex. R. App. P. 26.2(a)(1).  Where a
timely motion for new trial has been filed, notice of appeal shall be filed
within ninety days after the sentence is imposed or suspended in open court.  Tex. R. App. P. 26.2(a)(2).  Appellant
did not file a motion for new trial. Therefore, Appellant’s notice of appeal
was due to have been filed on or before July 22, 2009.  However, Appellant did
not file his notice of appeal until June 10, 2010 and did not file a motion for
extension of time to file his notice of appeal as permitted by Texas Rule of
Appellate Procedure 26.3.  See Tex.
R. App. P. 26.3 (appellate court may extend time for filing notice of
appeal if, within fifteen days after deadline for filing notice of appeal,
appellant files notice of appeal in trial court and motion complying with Texas
Rule of Appellate Procedure 10.5(b) in appellate court).
            On
June 14, 2010, this court notified Appellant that his notice of appeal was
untimely and that there was no timely motion for an extension of time to file
the notice of appeal as permitted by rule 26.3.  Appellant was further informed
that the appeal would be dismissed unless, on or before June 24, 2010, the
information filed in this appeal was amended to show the jurisdiction of this
court.  The deadline has passed, and Appellant has neither shown the
jurisdiction of this court or otherwise responded to its June 14, 2010 notice.
            Because
this court has no authority to allow the late filing of a notice of appeal
except as provided by rule 26.3, the appeal must be dismissed.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Accordingly, the
appeal is dismissed for want of jurisdiction.  
Opinion delivered July 14, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)